BROWN, J.
(1) The only claim asserted by the plaintiff (appellant here) was under the mortgage executed by F. H. and John Sandley to him, bearing date January 16, 1913, and under which plaintiff advanced to F. H. Sandley, to aid him in making a crop during the year 1913, and the only theory upon which the judgment of the trial court can be justified is that Sandley, by the execution of this mortgage, created a valid lien upon the crops to be grown by F. H.. Sandley during the year 1913.
The defendants’ theory of the case is that the sale and conveyance on January 24, 1913, of the land upon which John Sandley and his wife had given a mortgage to the defendants in 1912, and which was then past due, operated as a foreclosure of that mortgage (Dennis v. McEntyre Mercantile Co., 187 Ala. 314, 65 South. 774), and that on the same date, and as a part of the same transaction, defendants rented the lands to John Sandley and made advances to him as landlords, and that they had a lien on the crops grown on the rented premises by virtue of the relation as landlords and tenant, and also by virtue of the mortgage *223executed by the elder Sandley to defendants in January, 1913; that after the defendants leased the lands to John Sandley he sublet a part of them to F. H. Sandley.
There is no evidence that defendants made advances to F. H. Sandley, or that F. H. Sandley owed the defendants anything on account or otherwise. It was, however, shown that by arrangements between John and F. H. Sandley, F. H. Sandley was to pay for a portion of the fertilizer used on the part of the lands cultivated by him, the fertilizer used being a part of the fertilizer furnished by defendants to John Sandley and charged to him on his account. The evidence shows without dispute that after the crops matured the defendants purchased the crops of John Sandley, paying as the consideration of the purchase $25 in cash, and the satisfaction of the indebtedness due from John Sandley to the defendants for rent and advances. The effect of this transaction was to satisfy the defendants’ claim for rent and advances, and destroy both the lien created by law and that created by the mortgage given by John Sandley to secure said indebtedness, and release the interest of F. H. Sandley from such incumbrance.— Code, § 4899; Foster v. Smith, 104 Ala. 248, 16 South. 61.
(2) The evidence is conclusive that the value of F. H. Sandley’s interest in the crops covered by the plaintiff’s mortgage, which was converted by the defendants to their own use, was in excess of the amount due on the plaintiff’s mortgage, which is shown to be $108.30. The plaintiff was therefore entitled to a judgment for this sum.—Karter v. Fields, 130 Ala. 430, 30 South. 504.
In disposing of the case we have reviewed the evidence as required by section 18 of the act establishing “the Andalusia city court of law and equity for Covington county” (Loc. Acts 1911, p. 315), and, as authorized by that act, the judgment of the trial court will be corrected, and judgment here rendered for the amount of $108.30, and as thus corrected will be affirmed, at the costs of appellees.
Corrected and affirmed.